 Expedited hearing shall be held on 3/7/2019 at 01:00 PM in Austin
 Courtroom 2. Movant is responsible for notice.




 IT IS HEREBY ADJUDGED and DECREED that the
 below described is SO ORDERED.

 Dated: February 28, 2019.
                                                     __________________________________
                                                            H. CHRISTOPHER MOTT
                                                     UNITED STATES BANKRUPTCY JUDGE
 ________________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

IN RE                                            )
                                                 )
                                                 )                      CHAPTER 7
TECHCRETE CONTRACTING, INC.                      )
                                                 )
                                                 )
                                                 )
                                                 )                   CASE NO. 18-11601
                                                 )

                                   ORDER GRANTING
                       MOTION OF LEGACY MCS/ANDREW BREWER TO
                        EXPEDITE HEARING ON MOTION TO QUASH
                               AND/OR LIMIT SUBPOENA
             On this date came on for consideration the Motion filed by Legacy MCS/Andrew Brewer
   ³0RYDQW´ requesting an expedited hearing on the Motion to Quash and/or Limit Subpoena filed
  on February 27, 2019. The Court finds that the Motion should be granted as set forth below.
             ACCORDINGLY, IT IS THEREFORE ORDERED that the Motion to Quash and/or
  Limit Subpoena is scheduled for expedited hearing on the date and time listed above.
                                               # #    #




01152772;1
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 18-11601-tmd
TechCrete Contracting, Inc.                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: wallacea                     Page 1 of 1                          Date Rcvd: Feb 28, 2019
                                      Form ID: pdfintp                   Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 02, 2019.
db             +TechCrete Contracting, Inc.,    31330 B Ranch Road 12,   Dripping Springs, TX 78620-5424
intp           +Andrew Brewer,    Legacy MCS,   205 Wild Basin Road South,   Building 1,   Austin, TX 78746-3341
ptcrd           DML Construction & Structure, Inc.,    12128 Buenos Aires,   Del Valle, TX 78617
ptcrd          +HP.Concrete, LLC,    3408 E. 12th Street,   Austin, TX 78721-1004
cr             +Hays County,   c/o Tara LeDay,    P. O. Box 1269,   Round Rock, TX 78680-1269
ptcrd          +Herzog Foundation Drilling, Inc.,    PO Box 1040,   Pflugerville, TX 78691-1040

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Mar 01 2019 00:43:45     United States Trustee - AU7,
                 U.S. Trustee’s Office,   903 San Jacinto Blvd, Suite 230,   Austin, TX 78701-2450
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 28, 2019 at the address(es) listed below:
              Catherine T Than   on behalf of Interested Party Andrew Brewer cthan@bickerstaff.com
              Randolph N Osherow   rosherow@hotmail.com, rosherow@ecf.epiqsystems.com
              Stephen W. Sather   on behalf of Petitioning Creditor   Herzog Foundation Drilling, Inc.
               ssather@bn-lawyers.com, gmagnuson@bn-lawyers.com;bbarron@bn-lawyers.com;kelliott@bn-lawyers.com
              Stephen W. Sather   on behalf of Petitioning Creditor   HP.Concrete, LLC ssather@bn-lawyers.com,
               gmagnuson@bn-lawyers.com;bbarron@bn-lawyers.com;kelliott@bn-lawyers.com
              Stephen W. Sather   on behalf of Petitioning Creditor   DML Construction & Structure, Inc.
               ssather@bn-lawyers.com, gmagnuson@bn-lawyers.com;bbarron@bn-lawyers.com;kelliott@bn-lawyers.com
              Tara LeDay    on behalf of Creditor   Hays County
               tleday@ecf.courtdrive.com;kmorriss@mvbalaw.com;ccain@mvbalaw.com;vcovington@mvbalaw.com;bankruptc
               y@mvbalaw.com;jwilliams@mvbalaw.com;alocklin@mvbalaw.com
              William R Nix, III   on behalf of Debtor   TechCrete Contracting, Inc. trip.nix@wallerlaw.com,
               sherri.savala@wallerlaw.com
                                                                                            TOTAL: 7
